DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received.
Claim Objections
Claim 1 is objected to because of the following informalities:  in claim 1, line 5, “and “ information should be written as “an”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 6, 7, 11, 12, 16, 17, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 11, 16 of U.S. Patent No. 11382156 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitations/step and rearranging the claims would be within the level of one of ordinary skill in the art. It is well settled that the omission of an element, e.g.”  “incorporating claim 1, and claim 2; claims 6 and 7; 11 and 12; 16 and 17 of the instant application give us exactly claims 1, 6, 11, 16 of US Patent 11382156 B2 ….”, and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element or step whose function is not needed would be obvious to one of ordinary skill in the art.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Fehrenbach et al (Pub. No: US 20200092685A1) in view of Ganesan et al (Pub. No: US 20200252990 A1). 
Regarding claim 1, Fehrenbach et al discloses a method (figs 2-3) performed by a first user equipment (UE 11) in a radio communication system (communication within a cellular wireless communication network), the method (a User Equipment UE for a cellular network may have a first interface for UE-to-Base station communication configured to communicate with a base station of the cellular network, and a second interface for UE-to-UE communication configured to communicate with one or more other UEs of a UE Group to which the UE belongs; paragraph 0005-0006) comprising: transmitting (base station 13; UE 11; the base station may be configured to send configuration data to the appointed Group Manager UE; in addition, the base station is configured to send predetermined data to a first UE of an UE Group via a second UE; the UE 11 or the Group Manager UE 11 may communicate with the Group Member UE 12 by the second interface via which it may transmit or receive messages 23 from or to the Group Member UE 12 paragraph 0068-0069; paragraph 0105), to a second UE (UE 12A), a UECapabilityEnquirySidelink message (side link messages 23; a side link message 23 may be transmitted from the Group Manager UE 11 to the first Group Member UE 12A; the first Group Member UE 12A will pass the side link message to the second Group Member UE 12B; paragraph 0110) requesting a sidelink UE capability (the Connection Setup Request message may also contain a service request as well as a request for further system information and additional side link resources; the Connection Setup Request message may be sent, for instance, via RRC or via predefined messages on the side link requesting the setup of data and signaling connections to the Group Manager UE 11; furthermore, scheduling requests might comprise data request of other UEs based on combined scheduling request : it means that  transmits a message that requests the V2X sidelink radio access capability information of the vehicle UE; paragraph 0271-0272; paragraph 0467-0470) of the second  UE (receiving scheduling request information from UEs  within the group; the second Group Member UE 12B transmits a side link message to the first Group Member UE 12A; the first Group Member UE 12A passes this message to the Group Manager UE 11; paragraph 0111, 0113, 0510-0511), wherein the UECapabilityEnquirySidelink message includes information (the first UE 11 may communicate with its both Group Member UEs 12A, 12B; paragraph 0110, 0113, 0114); and receiving (the UE is configured to receive via its first interface configuration data for configuring its second interface, and to coordinate, via the second interface, a communication within the UE Group; furthermore, the Group Manager UE may receive configuration data from the base station via its first interface; paragraph 0030-0033, paragraph 0140), from the second UE (UE 12A; the Group Manager UE may also coordinate communication of the Group Member UEs with the base station ; in addition, the Group Manager UE 11 coordinates the side link communication within its UE Group 17; paragraph 0109), a message (the second Group Member UE 12B transmits a side link message to the first Group Member UE 12A; the first Group Member UE 12A passes this message to the Group Manager UE 11; paragraph 0111) comprising information associated with the filtered sidelink UE capability (the Group Manager UE 11 coordinates this side link communication by assigning physical resources to its Group Member UEs 12A, 12B; paragraph 0113) of the second UE (the Group Manager UE’s ability to coordinate the side link communication is based on the configuration data that it may have received from the base station 13; paragraph 0115).
However, Fehrenbach et al, does not specifically teach that the message includes information to  request to filter the sidelink UE capability of the second UE, in response to transmission of the UECapabilityEnquirySidelink message.  
On the other hand, Ganesan et al, from the same field of endeavor, discloses sidelink communications 700 that include a communication 706 transmitted from the first UE 702 to the second UE 704 in which the first UE 702 transmits information for a NR PC5 RRC configuration to the second UE 704. In addition, a sidelink radio link and beam recovery procedure for a unicast data link may be used for V2V communication within an access stratum (paragraph 0062-0063), Furthermore, the sidelink communications 800 may include one or more messages (paragraph 0067-0069). The first UE 802 transmits a SL recovery message where the SL recovery message may include a candidate beam information list in L1, L2, and L3 signaling that contains information about UE IDs or unicast link ID that uniquely identifies source-destination ID pairs, and CSI RD scheduling information (paragraph 0070-0071). Note that Ganesan et al also shows in figure 1, a remote unit 102 that can communicate directly with other remote units 102 via sidelink communication (paragraph 0037). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Ganesan to the communication system of Fehrenbach in order to provide a method for V2X communication over multiple radio access types for performing sidelink communication. 
Regarding claim 2, Fehrenbach et al as modified discloses a method (figs 2-3) performed by a first user equipment (UE 11) in a radio communication system (communication within a cellular wireless communication network), wherein the UECapabilityEnquirySidelink message further includes information associated with a sidelink UE capability including a radio access capability of the first UE (side link messages 23; a side link message 23 may be transmitted from the Group Manager UE 11 to the first Group Member UE 12A; the first Group Member UE 12A will pass the side link message to the second Group Member UE 12B; paragraph 0110).   
Regarding claim 3, Fehrenbach et al as modified discloses a method (figs 2-3) performed by a first user equipment (UE 11) in a radio communication system (communication within a cellular wireless communication network), further comprising: transmitting (the Group Manager UE 11 may be configured to relay data packets and RRC control messages from other Group Member UEs 12A, 12B of its UE-Group 17 received via the side link shared channel; paragraph 0127-0129) a radio resource control message comprising sidelink configuration information (the UE 11 may send a request message to the base station 13, the message may be a RRC reconfiguration message, a service request message or an interest indication; paragraph 0147), based on the received second information associated with the sidelink UE capability (the Group Manager UE 11 coordinates this side link communication by assigning physical resources to its Group Member UEs 12A, 12B; paragraph 0113) of the second UE (the Group Manager UE’s ability to coordinate the side link communication is based on the configuration data that it may have received from the base station 13; paragraph 0115), wherein the sidelink configuration information (RRC Reconfiguration messages may contain, for example, information for the transmission and reception pool to be used for sidelink transmission/reception; paragraph 0173) comprises at least one of information related to a sidelink signaling radio bearer (Signaling Radio Bearers will use PDSCH; every connection usually will have its own set of SRB; services and logical channels or data bearers are to be relayed in the uplink to the base station 13 via the Group Manager UE 11 and which should be sent directly to the base station 13; the PDCH (Physical Downlink Channel) is also used to transmit broadcast information which include System Information Blocks and paging  RRC signaling messages; paragraph 0131, 0226) information related to a sidelink data radio bearer (Signaling Radio Bearers will use PDSCH; every connection usually will have its own set of SRB), or resource pool (the base station may signal to all UEs within a UE Group a resource pool and the Group Manager UE may allocate the resources to the UEs within the UE Group; paragraph 0037-0038, paragraph 0226, 0496-0497).
Regarding claim 4, Fehrenbach et al as modified discloses a method (figs 2-3) by a first user equipment (UE 11) in a radio communication system (communication within a cellular wireless communication network), wherein the radio access technology (side link messages 23; a side link message 23 may be transmitted from the Group Manager UE 11 to the first Group Member UE 12A; the first Group Member UE 12A will pass the side link message to the second Group Member UE 12B; paragraph 0110) includes radio access technology information (paragraph 0127-0128, 0406).
	Regarding claim 5, Fehrenbach et al as modified discloses a method (figs 2-3) performed by a first user equipment (UE 11) in a radio communication system (communication within a cellular wireless communication network), further comprising performing a discovery procedure (configuration of sidelink operation : resources to transmit a sidelink synchronization signal, sidelink broadcast channel, sidelink discovery or V2V messages, sidelink shared channel; paragraph 0453) for sidelink unicast communication (set up unicast sessions/connections towards the base station 13) between the first and the second user equipment (the Group Manager UE 11 may be configured to announce its operation as a Group Manager to other UEs 12A, 12B, for instance, via a sidelink control channel or a sidelink discovery channel; paragraph 0191, 0207, 0321).
	Regarding claim 6,  Fehrenbach et al discloses a method (figs 2-3) performed by a second user equipment (UE 12A) in a radio communication system (communication within a cellular wireless communication network), the method (a User Equipment UE for a cellular network may have a first interface for UE-to-Base station communication configured to communicate with a base station of the cellular network, and a second interface for UE-to-UE communication configured to communicate with one or more other UEs of a UE Group to which the UE belongs; paragraph 0005-0006) comprising: receiving (the UE is configured to receive via its first interface configuration data for configuring its second interface, and to coordinate, via the second interface, a communication within the UE Group; furthermore, the Group Manager UE may receive configuration data from the base station via its first interface; paragraph 0030-0033, paragraph 0140), from a first UE (the first UE 11 may communicate with its both Group Member UEs 12A, 12B; paragraph 0110, 0113, 0114), a UECapabiliatyEnquirySidelink message (side link messages 23; a side link message 23 may be transmitted from the Group Manager UE 11 to the first Group Member UE 12A; the first Group Member UE 12A will pass the side link message to the second Group Member UE 12B; paragraph 0110) requesting (the Connection Setup Request message may also contain a service request as well as a request for further system information and additional side link resources; the Connection Setup Request message may be sent, for instance, via RRC or via predefined messages on the side link requesting the setup of data and signaling connections to the Group Manager UE 11; furthermore, scheduling requests might comprise data request of other UEs based on combined scheduling request : it means that  transmits a message that requests the V2X sidelink radio access capability information of the vehicle UE; paragraph 0271-0272; paragraph 0467-0470) a sidelink UE capability (receiving scheduling request information from UEs  within the group; the second Group Member UE 12B transmits a side link message to the first Group Member UE 12A; the first Group Member UE 12A passes this message to the Group Manager UE 11; paragraph 0111, 0113, 0510-0511) of the second UE (the first UE 11 may communicate with its both Group Member UEs 12A, 12B; paragraph 0110, 0113, 0114); and transmitting (base station 13; UE 11; the base station may be configured to send configuration data to the appointed Group Manager UE; in addition, the base station is configured to send predetermined data to a first UE of an UE Group via a second UE; the UE 11 or the Group Manager UE 11 may communicate with the Group Member UE 12 by the second interface via which it may transmit or receive messages 23 from or to the Group Member UE 12 paragraph 0068-0069; paragraph 0105), to the first UE, a message (the second Group Member UE 12B transmits a side link message to the first Group Member UE 12A; the first Group Member UE 12A passes this message to the Group Manager UE 11; paragraph 0111) comprising information associated with the filtered sidelink UE capability (the Group Manager UE 11 coordinates this side link communication by assigning physical resources to its Group Member UEs 12A, 12B; paragraph 0113) of the second UE (the Group Manager UE’s ability to coordinate the side link communication is based on the configuration data that it may have received from the base station 13; paragraph 0115). 
However, Fehrenbach et al, does not specifically teach that the message includes information to  request to filter the sidelink UE capability of the second UE, in response to transmission of the UECapabilityEnquirySidelink message.
On the other hand, Ganesan et al, from the same field of endeavor, discloses sidelink communications 700 that include a first communication 706 transmitted from the first UE 702 to the second UE 704 in which the first UE 702 transmits information for a NR PC5 RRC configuration to the second UE 704. In addition, a sidelink radio link and beam recovery procedure for a unicast data link may be used for V2V communication within an access stratum (paragraph 0062-0063), Furthermore, the sidelink communications 800 may include one or more messages (paragraph 0067-0069). The first UE 802 transmits a SL recovery message where the SL recovery message may include a candidate beam information list in L1, L2, and L3 signaling that contains information about UE IDs or unicast link ID that uniquely identifies source-destination ID pairs, and CSI RD scheduling information (paragraph 0070-0071). Note that Ganesan et al also shows in figure 1, a remote unit 102 that can communicate directly with other remote units 102 via sidelink communication (paragraph 0037). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Ganesan to the communication system of Fehrenbach in order to provide a method for V2X communication over multiple radio access types for performing sidelink communication.
Regarding claim 7, Fehrenbach et al as modified discloses a method (figs 2-3) performed by a first user equipment (UE 11) in a radio communication system (communication within a cellular wireless communication network), wherein the UECapabilityEnquirySidelink message further includes information associated with a sidelink UE capability including a radio access capability of the first UE (side link messages 23; a side link message 23 may be transmitted from the Group Manager UE 11 to the first Group Member UE 12A; the first Group Member UE 12A will pass the side link message to the second Group Member UE 12B; paragraph 0110).   

Regarding claim 8, Fehrenbach et al as modified discloses a method (figs 2-3) performed  by a first user equipment (UE 11) in a radio communication system (communication within a cellular wireless communication network), further comprising: receiving (the Group Manager UE 11 may be configured to relay data packets and RRC control messages from other Group Member UEs 12A, 12B of its UE-Group 17 received via the side link shared channel; paragraph 0127-0129) a radio resource control message comprising sidelink configuration information (the UE 11 may send a request message to the base station 13, the message may be a RRC reconfiguration message, a service request message or an interest indication; paragraph 0147), based on the transmitted second information associated with the sidelink UE capability (the Group Manager UE 11 coordinates this side link communication by assigning physical resources to its Group Member UEs 12A, 12B; paragraph 0113) of the second UE (the Group Manager UE’s ability to coordinate the side link communication is based on the configuration data that it may have received from the base station 13; paragraph 0115), wherein the sidelink configuration information (RRC Reconfiguration messages may contain, for example, information for the transmission and reception pool to be used for sidelink transmission/reception; paragraph 0173) comprises at least one of information related to a sidelink signaling radio bearer (Signaling Radio Bearers will use PDSCH; every connection usually will have its own set of SRB; services and logical channels or data bearers are to be relayed in the uplink to the base station 13 via the Group Manager UE 11 and which should be sent directly to the base station 13; the PDCH (Physical Downlink Channel) is also used to transmit broadcast information which include System Information Blocks and paging  RRC signaling messages; paragraph 0131, 0226) information related to a sidelink data radio bearer (Signaling Radio Bearers will use PDSCH; every connection usually will have its own set of SRB), or resource pool (the base station may signal to all UEs within a UE Group a resource pool and the Group Manager UE may allocate the resources to the UEs within the UE Group; paragraph 0037-0038, paragraph 0226, 0496-0497).
	Regarding claim 9, Fehrenbach et al as modified discloses a method (figs 2-3) by a second user equipment (UE 12A) in a radio communication system (communication within a cellular wireless communication network), wherein the first message (side link messages 23; a side link message 23 may be transmitted from the Group Manager UE 11 to the first Group Member UE 12A; the first Group Member UE 12A will pass the side link message to the second Group Member UE 12B; paragraph 0110) includes radio access technology information (paragraph 0127-0128, 0406).
	Regarding claim 10, Fehrenbach et al as modified discloses a method (figs 2-3) performed by a second user equipment (UE 12A) in a radio communication system (communication within a cellular wireless communication network), further comprising performing a discovery procedure (configuration of sidelink operation : resources to transmit a sidelink synchronization signal, sidelink broadcast channel, sidelink discovery or V2V messages, sidelink shared channel; paragraph 0453) for sidelink unicast communication (set up unicast sessions/connections towards the base station 13) by between the first UE and the second UE (the Group Manager UE 11 may be configured to announce its operation as a Group Manager to other UEs 12A, 12B, for instance, via a sidelink control channel or a sidelink discovery channel; paragraph 0191, 0207, 0321).
	Regarding claim 11, Fehrenbach et al, discloses a first user equipment (UE 11)  comprising: a transceiver (UE 11 includes a transmitter and a receiver which is a transceiver; UE 11; the base station may be configured to send configuration data to the appointed Group Manager UE; in addition, the base station is configured to send predetermined data to a first UE of an UE Group via a second UE; the UE 11 or the Group Manager UE 11 may communicate with the Group Member UE 12 by the second interface via which it may transmit or receive messages 23 from or to the Group Member UE 12 paragraph 0068-0069; paragraph 0105); and at least one processor configured to control the transceiver to transmit, to a second UE (UE 12A), a UECapabilityeEnquirySidelink message (side link messages 23; a side link message 23 may be transmitted from the Group Manager UE 11 to the first Group Member UE 12A; the first Group Member UE 12A will pass the side link message to the second Group Member UE 12B; paragraph 0110) requesting (the Connection Setup Request message may also contain a service request as well as a request for further system information and additional side link resources; the Connection Setup Request message may be sent, for instance, via RRC or via predefined messages on the side link requesting the setup of data and signaling connections to the Group Manager UE 11; furthermore, scheduling requests might comprise data request of other UEs based on combined scheduling request : it means that  transmits a message that requests the V2X sidelink radio access capability information of the vehicle UE; paragraph 0271-0272; paragraph 0467-0470) a sidelink UE capability (receiving scheduling request information from UEs  within the group; the second Group Member UE 12B transmits a side link message to the first Group Member UE 12A; the first Group Member UE 12A passes this message to the Group Manager UE 11; paragraph 0111, 0113, 0510-0511) of the second UE (receiving scheduling request information from UEs  within the group; the second Group Member UE 12B transmits a side link message to the first Group Member UE 12A; the first Group Member UE 12A passes this message to the Group Manager UE 11; paragraph 0111, 0113, 0510-0511), wherein the message includes information (the first UE 11 may communicate with its both Group Member UEs 12A, 12B; paragraph 0110, 0113, 0114), and control the transceiver to receive (the UE is configured to receive via its first interface configuration data for configuring its second interface, and to coordinate, via the second interface, a communication within the UE Group; furthermore, the Group Manager UE may receive configuration data from the base station via its first interface; paragraph 0030-0033, paragraph 0140), from the second UE (UE 12A; the Group Manager UE may also coordinate communication of the Group Member UEs with the base station ; in addition, the Group Manager UE 11 coordinates the side link communication within its UE Group 17; paragraph 0109), a message (the second Group Member UE 12B transmits a side link message to the first Group Member UE 12A; the first Group Member UE 12A passes this message to the Group Manager UE 11; paragraph 0111) comprising information associated with the filtered sidelink UE capability (the Group Manager UE 11 coordinates this side link communication by assigning physical resources to its Group Member UEs 12A, 12B;paragraph 0113) of the second UE (the Group Manager UE’s ability to coordinate the side link communication is based on the configuration data that it may have received from the base station 13; paragraph 0115).
However, Fehrenbach et al, does not specifically teach that the message includes information to  request to filter the sidelink UE capability of the second UE, in response to transmission of the UECapabilityEnquirySidelink message.  
On the other hand, Ganesan et al, from the same field of endeavor, discloses sidelink communications 700 that include a first communication 706 transmitted from the first UE 702 to the second UE 704 in which the first UE 702 transmits information for a NR PC5 RRC configuration to the second UE 704. In addition, a sidelink radio link and beam recovery procedure for a unicast data link may be used for V2V communication within an access stratum (paragraph 0062-0063), Furthermore, the sidelink communications 800 may include one or more messages (paragraph 0067-0069). The first UE 802 transmits a SL recovery message where the SL recovery message may include a candidate beam information list in L1, L2, and L3 signaling that contains information about UE IDs or unicast link ID that uniquely identifies source-destination ID pairs, and CSI RD scheduling information (paragraph 0070-0071). Note that Ganesan et al also shows in figure 1, a remote unit 102 that can communicate directly with other remote units 102 via sidelink communication (paragraph 0037). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Ganesan to the communication system of Fehrenbach in order to provide a method for V2X communication over multiple radio access types for performing sidelink communication.
Regarding claim 12, Fehrenbach et al as modified, discloses a first UE (UE 11), wherein the UECapabilityEnquirySidelink message further includes information associated with a sidelink UE capability including a radio access capability of the first UE (side link messages 23; a side link message 23 may be transmitted from the Group Manager UE 11 to the first Group Member UE 12A; the first Group Member UE 12A will pass the side link message to the second Group Member UE 12B; paragraph 0110). 
	Regarding claim 13, Fehrenbach et al as modified, discloses a first UE (UE 11), wherein the at least one processor is further configured to transmit (the Group Manager UE 11 may be configured to relay data packets and/or RRC control messages from other Group Member UEs 12A, 12B of its UE-Group 17 received via the side link shared channel; paragraph 0127-0129) a radio resource control message comprising sidelink configuration information (the UE 11 may send a request message to the base station 13, the message may be a RRC reconfiguration message, a service request message or an interest indication; paragraph 0147), based on the received second information associated with the sidelink UE capability (the Group Manager UE 11 coordinates this side link communication by assigning physical resources to its Group Member UEs 12A, 12B; paragraph 0113) of the second UE, and wherein the sidelink configuration (RRC Reconfiguration messages may contain, for example, information for the transmission and reception pool to be used for sidelink transmission/reception; paragraph 0173) comprises at least one of information related to a sidelink signaling radio bearer (Signaling Radio Bearers will use PDSCH; every connection usually will have its own set of SRB; services and logical channels or data bearers are to be relayed in the uplink to the base station 13 via the Group Manager UE 11 and which should be sent directly to the base station 13; the PDCH (Physical Downlink Channel) is also used to transmit broadcast information which include System Information Blocks and paging  RRC signaling messages; paragraph 0131, 0226) information related to a sidelink data radio bearer (Signaling Radio Bearers will use PDSCH; every connection usually will have its own set of SRB), or resource pool (the base station may signal to all UEs within a UE Group a resource pool and the Group Manager UE may allocate the resources to the UEs within the UE Group; paragraph 0037-0038, paragraph 0226, 0496-0497).
	Regarding claim 14, Fehrenbach et al as modified, discloses a first user equipment (UE 11), wherein the radio access technology (side link messages 23; a side link message 23 may be transmitted from the Group Manager UE 11 to the first Group Member UE 12A; the first Group Member UE 12A will pass the side link message to the second Group Member UE 12B; paragraph 0110) includes radio access technology information (paragraph 0127-0128, 0406).
  	Regarding claim 15, Fehrenbach et al as modified, discloses a first UE (UE 11), wherein the at least one processor is further configured to perform a discovery procedure (configuration of sidelink operation : resources to transmit a sidelink synchronization signal, sidelink broadcast channel, sidelink discovery or V2V messages, sidelink shared channel; paragraph 0453) for sidelink unicast communication (set up unicast sessions/connections towards the base station 13) between the first UE and the second UE (the Group Manager UE 11 may be configured to announce its operation as a Group Manager to other UEs 12A, 12B, for instance, via a sidelink control channel or a sidelink discovery channel; paragraph 0191, 0207, 0321).
	Regarding claim 16, Fehrenbach et al discloses a second UE (UE 12A) comprising: a transceiver (UE 12A;  UE 11; the base station may be configured to send configuration data to the appointed Group Manager UE; in addition, the base station is configured to send predetermined data to a first UE of an UE Group via a second UE; the UE 11 or the Group Manager UE 11 may communicate with the Group Member UE 12 by the second interface via which it may transmit or receive messages 23 from or to the Group Member UE 12 paragraph 0068-0069; paragraph 0105); and at least one processor configured to control the transceiver to receive (the UE is configured to receive via its first interface configuration data for configuring its second interface, and to coordinate, via the second interface, a communication within the UE Group; furthermore, the Group Manager UE may receive configuration data from the base station via its first interface; paragraph 0030-0033, paragraph 0140), from a first UE (UE 11; the first UE 11 may communicate with its both Group Member UEs 12A, 12B; paragraph 0110, 0113, 0114) a UECapabilityEnquirySidelink message (side link messages 23; a side link message 23 may be transmitted from the Group Manager UE 11 to the first Group Member UE 12A; the first Group Member UE 12A will pass the side link message to the second Group Member UE 12B; paragraph 0110) requesting (the Connection Setup Request message may also contain a service request as well as a request for further system information and additional side link resources; the Connection Setup Request message may be sent, for instance, via RRC or via predefined messages on the side link requesting the setup of data and signaling connections to the Group Manager UE 11; furthermore, scheduling requests might comprise data request of other UEs based on combined scheduling request : it means that  transmits a message that requests the V2X sidelink radio access capability information of the vehicle UE; paragraph 0271-0272; paragraph 0467-0470) a sidelink UE capability (receiving scheduling request information from UEs  within the group; the second Group Member UE 12B transmits a side link message to the first Group Member UE 12A; the first Group Member UE 12A passes this message to the Group Manager UE 11; paragraph 0111, 0113, 0510-0511) of the second UE, wherein the firs message includes information (receiving scheduling request information from UEs  within the group; the second Group Member UE 12B transmits a side link message to the first Group Member UE 12A; the first Group Member UE 12A passes this message to the Group Manager UE 11; paragraph 0111, 0113, 0510-0511) of the first UE, and control the transceiver to transmit, to the first UE (the first UE 11 may communicate with its both Group Member UEs 12A, 12B; paragraph 0110, 0113, 0114) a message (the second Group Member UE 12B transmits a side link message to the first Group Member UE 12A; the first Group Member UE 12A passes this message to the Group Manager UE 11; paragraph 0111) comprising information associated with the sidelink UE capability (the Group Manager UE 11 coordinates this side link communication by assigning physical resources to its Group Member UEs 12A, 12B;paragraph 0113) of the second UE (the Group Manager UE’s ability to coordinate the side link communication is based on the configuration data that it may have received from the base station 13; paragraph 0115).
However, Fehrenbach et al, does not specifically teach that the message includes information to  request to filter the sidelink UE capability of the second UE, in response to transmission of the UECapabilityEnquirySidelink message.  
On the other hand, Ganesan et al, from the same field of endeavor, discloses sidelink communications 700 that include a first communication 706 transmitted from the first UE 702 to the second UE 704 in which the first UE 702 transmits information for a NR PC5 RRC configuration to the second UE 704. In addition, a sidelink radio link and beam recovery procedure for a unicast data link may be used for V2V communication within an access stratum (paragraph 0062-0063), Furthermore, the sidelink communications 800 may include one or more messages (paragraph 0067-0069). The first UE 802 transmits a SL recovery message where the SL recovery message may include a candidate beam information list in L1, L2, and L3 signaling that contains information about UE IDs or unicast link ID that uniquely identifies source-destination ID pairs, and CSI RD scheduling information (paragraph 0070-0071). Note that Ganesan et al also shows in figure 1, a remote unit 102  that can communicate directly with other remote units 102 via sidelink communication (paragraph 0037). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Ganesan to the communication system of Fehrenbach in order to provide a method for V2X communication over multiple radio access types for performing sidelink communication.
Regarding claim 17, Fehrenbach et al as modified, discloses a second UE (UE 12A), wherein the UECapabilityEnquirySidelink message further includes information associated with a sidelink UE capability including a radio access capability of the first UE (side link messages 23; a side link message 23 may be transmitted from the Group Manager UE 11 to the first Group Member UE 12A; the first Group Member UE 12A will pass the side link message to the second Group Member UE 12B; paragraph 0110). 
  Regarding claim 18, Fehrenbach et al as modified, discloses a second UE (UE 12A),  wherein the at least one processor is further configured to receive (the UE is configured to receive via its first interface configuration data for configuring its second interface, and to coordinate, via the second interface, a communication within the UE Group) a radio resource control message comprising sidelink configuration information (the UE 11 may send a request message to the base station 13, the message may be a RRC reconfiguration message, a service request message or an interest indication; paragraph 0147), based on the transmitted second information associated with the sidelink UE capability (the Group Manager UE 11 coordinates this side link communication by assigning physical resources to its Group Member UEs 12A, 12B; paragraph 0113) of the second UE, and wherein the sidelink configuration information (RRC Reconfiguration messages may contain, for example, information for the transmission and reception pool to be used for sidelink transmission/reception; paragraph 0173) comprises at least one of information related to a sidelink signaling radio bearer (Signaling Radio Bearers will use PDSCH; every connection usually will have its own set of SRB; services and logical channels or data bearers are to be relayed in the uplink to the base station 13 via the Group Manager UE 11 and which should be sent directly to the base station 13; the PDCH (Physical Downlink Channel) is also used to transmit broadcast information which include System Information Blocks and paging  RRC signaling messages; paragraph 0131, 0226), information related to a sidelink data radio bearer (Signaling Radio Bearers will use PDSCH; every connection usually will have its own set of SRB), or resource pool (the base station may signal to all UEs within a UE Group a resource pool and the Group Manager UE may allocate the resources to the UEs within the UE Group; paragraph 0037-0038, paragraph 0226, 0496-0497). 
	Regarding claim 19, Fehrenbach et al as modified, discloses a second UE (UE 12A), wherein the radio access technology (side link messages 23; a side link message 23 may be transmitted from the Group Manager UE 11 to the first Group Member UE 12A; the first Group Member UE 12A will pass the side link message to the second Group Member UE 12B; paragraph 0110) includes radio access technology information (paragraph 0127-0128, 0406).
	Regarding claim 20, Fehrenbach et al as modified, discloses a second UE (UE 12A), wherein the at least one processor is further configured such that the first UE and the second UE perform a discovery procedure (configuration of sidelink operation : resources to transmit a sidelink synchronization signal, sidelink broadcast channel, sidelink discovery or V2V messages, sidelink shared channel; paragraph 0453) for sidelink unicast communication (set up unicast sessions/connections towards the base station 13; the Group Manager UE 11 may be configured to announce its operation as a Group Manager to other UEs 12A, 12B, for instance, via a sidelink control channel or a sidelink discovery channel; paragraph 0191, 0207, 0321).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641